Citation Nr: 1531532	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-44 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable rating for varicocele disability.

5.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) from December 2008 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's May 2015 Board hearing.  The Veteran has waived initial RO consideration of that evidence.

The claims of entitlement to service connection for a prostate disability, a low back disability, and PTSD, and entitlement to a compensable rating for a varicocele disability are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

At the May 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issue of entitlement to a compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or authorized representative.  38 C.F.R. § 20.204 (2014).

The Veteran indicated, at the May 2015 Board hearing a desire to withdraw the issue of entitlement to a compensable rating for bilateral hearing loss.  Therefore, there remain no allegations of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.


REMAND

As for the issue of entitlement to service connection for a prostate disability, in November 2008 the Veteran underwent a VA examination to address the medical matters raised by the prostate disability issue.  However, shortly following the November 2008 VA examination, the Veteran was diagnosed with prostate cancer.  In a May 2015 letter, a private physician indicated that prostatitis was a risk factor for prostate cancer.  Based on the foregoing, the Board finds that the Veteran should be provided a VA examination that addresses the medical matters raised by the prostate disability issue.

As for the issue of entitlement to service connection for a low back disability, the Board notes that the Veteran has indicated that he has had back problems since service.  The Board finds that providing the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's low back disability and service is appropriate.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for entitlement to service connection for PTSD, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim, and the Veteran should be provided a VA psychiatric examination for the purpose of determining whether the Veteran has PTSD that is related to a stressor that occurred during his active service.

As for the issue of entitlement to a compensable rating for varicocele disability, the records indicate and the Veteran has testified that his varicocele disability has worsened since the last VA examinations in November 2008 and April 2009.  The Board finds that more current clinical findings as to the Veteran's varicocele disability would be useful in adjudicating the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record the Veteran's complete VA treatment records since February 19, 2014.

2.  Then, schedule the Veteran for a VA examination regarding the claimed prostate disability.  The examiner must review the claims file and must note that review in the report.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any prostate disability that had its onset in service or within one year of service discharge, or is etiologically related to active service.  A rationale for all requested opinions should be provided.

3.  Schedule the Veteran for a VA examination regarding the claimed low back disability.  The examiner must review the claims file and must note that review in the report.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that had its onset in service or within one year of service discharge, or is etiologically related to active service.  A rationale for all requested opinions should be provided.  

4.  Schedule the Veteran for an appropriate VA examination regarding PTSD.  The examiner must review the claims file and must note that review in the report.  Following examination of the Veteran and review of the claims file, the examiner should diagnose all current mental disorders and should specifically state whether a diagnosis of PTSD is warranted and whether each criterion for a diagnosis of PTSD is met.  The examiner should opine whether it is at least as likely as not (probability of 50 percent of more) that any current psychiatric disability, including PTSD if diagnosed, had its onset during or is otherwise related to the Veteran's service.  If the Veteran is diagnosed with PTSD, the examiner must identify the stressor that serves as the basis for the diagnosis.  A rationale for all requested opinions should be provided.

5.  Schedule the Veteran for the appropriate VA examination to determine the current severity of the service-connected varicocele disability.  The claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


